
	

114 HR 5139 IH: No Defense Contracts for Terror Profiteers Act of 2016
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5139
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2016
			Mr. Roskam (for himself and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To limit the use of funds available to the Department of Defense for fiscal year 2017 to procure,
			 or enter into any contract for the procurement of, any goods or services
			 from persons that provide material support to certain Iranian persons.
	
	
 1.Short titleThis Act may be cited as the No Defense Contracts for Terror Profiteers Act of 2016. 2.Limitation on use of funds available to the Department of Defense for fiscal year 2017 to procure, or enter into any contract for the procurement of, any goods or services from persons that provide material support to certain Iranian persons (a)LimitationNo funds available to the Department of Defense for fiscal year 2017 may be used to procure, or enter into any contract for the procurement of, any goods or services from any person that provides material support to, including engaging in a significant transaction or transactions with, a covered Iranian person during such fiscal year.
 (b)CertificationThe Federal Acquisition Regulation shall be revised to require a certification from each person that is a prospective contractor that such person does not engage in any of the conduct described in subsection (a). Such revision shall apply with respect to contracts in an amount greater than the simplified acquisition threshold (as defined in section 134 of title 41, United States Code) for which solicitations are issued on or after the date that is 90 days after the date of the enactment of this Act.
 (c)WaiverThe Secretary of Defense, in consultation with the Secretary of State and the Secretary of the Treasury, may, on a case-by-case basis, waive the limitation in subsection (a) with respect to a person if the Secretary of Defense, in consultation with the Secretary of State and the Secretary of the Treasury—
 (1)determines that the waiver is important to the national security interest of the United States; and (2)submits to the appropriate committees of Congress a notification of, and detailed justification for, the waiver not less than 30 days before the date on which the waiver is to take effect.
 (d)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and (B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
 (2)Covered Iranian personThe term covered Iranian person means an Iranian person that— (A)is included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury and the property and interests in property of which are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) for acting on behalf of or at the direction of, or being owned or controlled by, the Government of Iran;
 (B)is included on the list of persons identified as blocked solely pursuant to Executive Order 13599; or
 (C)in the case of an Iranian person described in paragraph (3)(B)— (i)is owned, directly or indirectly, by—
 (I)Iran’s Revolutionary Guard Corps, or any agent or affiliate thereof; or (II)one or more other Iranian persons that are included on the list of specially designated nationals and blocked persons as described in subparagraph (A) if such Iranian persons collectively own a 25 percent or greater interest in the Iranian person; or
 (ii)is controlled, managed, or directed, directly or indirectly, by Iran’s Revolutionary Guard Corps, or any agent or affiliate thereof, or by one or more other Iranian persons described in clause (i)(II).
 (3)Iranian personThe term Iranian person means— (A)an individual who is a national of Iran; or
 (B)an entity that is organized under the laws of Iran or otherwise subject to the jurisdiction of the Government of Iran.
 (4)PersonThe term person has the meaning given such term in section 560.305 of title 31, Code of Federal Regulations, as such section 560.305 was in effect on April 22, 2016.
 (5)Significant transaction or transactionsThe term significant transaction or transactions shall be determined, for purposes of this section, in accordance with section 561.404 of title 31, Code of Federal Regulations, as such section 561.404 was in effect on January 1, 2016.
				
